

EXHIBIT 10.41


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND HAS BEEN TAKEN FOR
INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH
ANY DISTRIBUTION THEREOF.  THIS NOTE MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION WITHOUT, EXCEPT UNDER CERTAIN
SPECIFIC LIMITED CIRCUMSTANCES, AN OPINION OF COUNSEL FOR THE LENDER, REASONABLY
ACCEPTABLE TO THE COMPANY, THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED.


LI-ION MOTORS CORP.

 
 PROMISSORY NOTE
 
$ 2,000,000.00
July 14, 2011
     
Las Vegas, Nevada



FOR VALUE RECEIVED, LI-ION MOTORS CORP.., a Nevada corporation (the "Company"),
with a mailing address at 4894 Lone Mountain Road #168, Las Vegas, Nevada 89130,
promises to pay to Cameo Properties LLC (the "Lender"),with an address of
Hunkins Waterfront Plaza P.O. Box 556 Charlestown Nevis West Indies, in lawful
money of the United States of America, the principal sum of  Two Million Dollars
($ 2,000,000.00), together with simple interest from the date of this Note on
the unpaid principal balance at a rate equal to ten (10.0%) percent  per annum,
computed on the basis of the actual number of days elapsed and a year of 365
days.  All unpaid principal, together with any then unpaid and accrued interest
and other amounts payable hereunder, shall be due and payable at any time after
the earlier of (i) the Maturity Date (as defined below), or (ii) when, upon or
after the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by the Lender or made automatically due and payable in
accordance with the terms hereof.
 
This Note is issued pursuant to the Loan Agreement (defined below), the terms
and conditions of which are hereby incorporated herein by reference.  The
following is a statement of the rights of the Lender and the conditions to which
this Note is subject, and to which the Lender, by the acceptance of this Note,
agrees:
 
(1)           Definitions  As used in this Note, the following capitalized terms
have the following meanings:
 
1.1
"Company" includes the corporation initially executing this Note and any Person
which shall succeed to or assume the obligations of the Company under and
subject to the conditions set forth in this Note.

 
1.2   "Event of Default" has the meaning given in Article 8 of the Loan
Agreement.
 
1.3   "Lender" shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time be the registered holder of this
Note.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
1.4           “Loan Agreement” shall mean that certain Loan Agreement, dated
July 14, 2011, between the Lender and the Company.
 
1.5    "Maturity Date" shall mean three years from the date of issuance set
forth above of this Note.
 
1.6    "Obligations" shall mean all obligations, owed by the Company to the
Lender, now existing or hereafter arising under or pursuant to the terms of this
Note or under the Loan Agreement.
 
1.7           "Person" shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
 
2.           Interest Interest shall be payable monthly in arrears on the first
banking day of the following month.
 
3.           Prepayment  The Company may not, without the Lender’s permission,
prepay all or any part of this Note.


4.       Successors and Assigns  Subject to the restrictions on transfer
described in Sections 6 and 7 below, the rights and obligations of the Company
and the Lender of this Note shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.
 
5.       Waiver and Amendment  Any provision of this Note may be amended, waived
or modified upon the written agreement of the Company and the Lender.
 
6.       Transfer of this Note by Lender  The Company acknowledges and agrees
that the Lender may assign all or any portion of its interest in this Note, and
its rights, obligations, and benefits under the Loan Agreement, without the
consent of the Company. The Company will execute such assurances and conveyances
as may be reasonably required by the Lender in order to give effect to such
assignment, including executing additional documents to facilitate assignment
thereof by the Lender.


7.       Assignment by The Company  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Lender.


8.       Notices.   All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses or facsimile
numbers of the parties.  All such notices and communications shall be effective
(a) when sent by Federal Express or other overnight service of recognized
standing, on the business day following the deposit with such service; (b) when
mailed, by registered or certified mail, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when faxed, upon confirmation
of receipt.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
9.       Usury   In the event any interest is paid on this Note that is deemed
to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
10.           Waivers The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
11.           Governing Law This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada, or of any other state.


IN WITNESS WHEREOF, The Company has caused this Note to be issued as of the date
first written above.
 

 
LI-ION MOTORS CORP.
 
(a Nevada corporation)
   
By:  
 
Name:    Stacey Fling
Title:      Chief Executive Officer


 
- 3 -

--------------------------------------------------------------------------------

 